DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 7/28/2020. Claims 1-4, 6-11 and 13-17 have been amended. No claims have been added. No claims have been deleted. Claims 1-17 are pending and an action on the merits is as follows. 
Claim Objections
Claim 6 is objected to because of the following informalities:  The term "OoS", appears that this should have been recited as QoS.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benko et al. WO 2015/193727 A1 (hereinafter Benko which was provided in IDS filed by Applicant), in view of Horneman et al. US 2012/0020213 (hereinafter Horn).

Regarding claim 1, Benko teaches a mobile device (Mobile Device 201 hosting an Applications (APPS 202), indicated by the MS APPS and API elements in Figures 2 and 3, APPS 202 and API 204 [Benko, Figures 2-3 & 6]),  comprising: 
a processor, a non-transitory memory storing program instructions for execution by the processor, and a transceiver [Benko, Figure 6 (processor 600, memory 602, wireless communication subsystem 618), ¶47-¶49]; 
wherein when the program instructions are executed by the processor [Benko, Figure 6, ¶47-¶49], 
the transceiver is configured, in coordination with the processor, to receive from a network notification of predicted change of a Quality-of-Service (QoS) [Benko, Figure 3, Element "Return Updated QoS Map" 310 received by the UE via API which is a network notification of a predicted change in QoS ¶33-¶39, Also see ¶47 (wireless communication system in coordination with the processor)]; and 
the processor is configured to provide a report to the network, the report comprising at least one of the following information: location information, application layer information, mobile device status information, experienced QoS at mobile device side, radio channel conditions (the UE hosting the Mobile Device APPS and API send via the session requestor 226 position information 222 in a request (serving as a report) to the network, shown in Figure 2 [Benko, ¶25]). 
While Benko teaches the creation and distribution of a QoS map, it does not teach wherein the Quality-of-Service (QoS) is related to a local end-to-end data communication path.

	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Benko, indicating a mobile devices and base station communicating utilizing position information and predicted change in QoS map information for communication paths with the teachings of Horn, indicating that the QoS is related to the E2E communication path between Mobile Devices which do not expressly communicate over the E2E path using the cellular network core. The resulting benefit of the combination would have been the ability to reduce latency and improve end-user experience between E2E communication path mobile devices.

Regarding claim 7, Benko teaches a network device [Benko, Device 10 ¶55-¶57], comprising: 
a processor, a non-transitory memory storing program instructions for execution by the processor and a transceiver [See Benko, Figure 7, (processing unit, memory and Network Interface for sending and receiving data transmissions)]; wherein when the program instructions are executed by the processor, the network device [See Benko, Figure 7] is configured to:
 transceive communication data via a communication path based on a Quality-of-Service, QoS, requirement for the communication path [Benko Figure 3 teaches wherein the communication data (such as requests 304 may be transceived, based on QoS for the communication path.]; and 
predict the change of the QoS and notify the mobile device about predicted change of the QoS related to the communication path [Benko, Figure 3, 306-310 (predict new updated QoS map for paths and notifying the mobile device)], but it does not teach wherein in a local end-to-end data communication path between a mobile device and another mobile device, is the communication path. 
However, Horn teaches a base station 200 to transceive communication data (control data (204-208) and user data (210)) via a communication path (222-200-220 outlining the E2E path of communication), 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Benko, indicating a mobile devices and base station communicating utilizing position information and predicted change in QoS map information for communication paths with the teachings of Horn, indicating that the QoS is related to the E2E communication path between Mobile Devices which do not expressly communicate over the E2E path using the cellular network core. The resulting benefit of the combination would have been the ability to reduce latency and improve end-user experience between E2E communication path mobile devices.

Regarding claim 17, Benko teaches a method for notifying a predicted change of QoS related to a communication path, the method comprising: 
transceiving communication data via a communication path based on a Quality-of-Service, QoS, requirement related to the communication path [Benko, Figure 3, Elements 310-318 (the mobile device is able to receive a QoS map for communicating data along a communication path based on a quality of service which mitigates data interruption being communicated for the communication session appropriately for a corresponding application Benko, Figure 3 ¶31-¶32 and ¶41-¶45)]; and 
receiving, from a network, notification of a predicted change of the QoS related to the communication path [Benko, Figure 3, Element "Return Updated QoS Map" 310 received by the UE via API which is a network notification of a predicted change in QoS related to the communication path ¶33-¶39]; 
While Benko teaches the creation and distribution of a QoS map, it does not teach wherein the Quality-of-Service (QoS) is related to a local end-to-end data communication path.

	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Benko, indicating a mobile devices and base station communicating utilizing position information and predicted change in QoS map information for communication paths with the teachings of Horn, indicating that the QoS is related to the E2E communication path between Mobile Devices which do not expressly communicate over the E2E path using the cellular network core. The resulting benefit of the combination would have been the ability to reduce latency and improve end-user experience between E2E communication path mobile devices.

Regarding claim 2, Benko, in view of Horn, in view of the mobile device of claim 1, wherein the local end-to-end data communication path comprises radio data paths for transmission, in particular user plane (224 & 210) or control plane (204-208 & 226) transmission, among the two mobile devices (220 & 222) established via one or more base stations (200) serving the two mobile devices (220 & 222), in particular without participation of core network nodes in the user plane transmission (as depicted in the figure the CN is not in participation for these operations) [Horn, Figure 2, ¶43-¶50]. 

Regarding claim 3, Benko, in view of Horn teaches the mobile device of claim 1, wherein the change of the QoS is based on one or more of the following parameters of the local end-to-end data 

Regarding 4, Benko, in view of Horn teaches the mobile device of claim 1, wherein the notification from the network comprises at least one of the following: notification about new QoS choices based on prediction, notification that a current QoS of the local end-to-end data communication path cannot be supported, and notification that the current QoS can be maintained by a reconfiguration of the QoS of one or more links of the local end-to-end data communication path [Horn, ¶46 (The base station 200 may then be able to control the quality of service (QoS) of the end-to-end communication between the two user terminals 220, 222 on the basis of the received information. In other words, the base station 200 may, during a service or a call, control switching back and forth between the two modes: either using conventional links 210 for communication via the base station, using D2D communication links 224 without routing data through the base station 200, or using both of these modes simultaneously.)]

Regarding claim 5, Benko, in view of Horn teaches the mobile device of claim 1, wherein when the program instructions are executed by the processor, the processor is configured to respond to a notification from the network about predicted change of the QoS related to the local end-to-end data communication path in order to enable the mobile device to accept or decline the change [Benko, Figure 3, (Notification to Apps 316 such that the QoS related map changes are fully accepted for implementation or declined and closed for continued/discontinued services also shown in Figures 4-5 of Benko]. 



Regarding claim 8, Benko, in view Horn teaches the network device of claim 7, wherein the network device is configured to notify an application server about predicted change of the QoS of the communication path [the network device 206/10 of Figures 2, 3 and 7 are configured to notify the applications about the predicted change of the QoS of the communication path using the QoS map see 

Regarding claim 9, Benko, in view of Horn teaches the network device of claim 7, wherein the notification comprises at least one of the following: notification about new QoS choices based on prediction (Benko teaches wherein the new updated QoS Map (comprising choices of paths within the Map and their related QoS) is based on a prediction [Benko, Figure 3, Elements 304-310, ¶31-¶32]), notification that a current QoS of the local end-to-end data communication path cannot be supported (Benko teaches wherein the new updated QoS Map based on a prediction may indicate that QoS changes are predicted for the future and that the communication path cannot be supported at the current threshold levels [Benko, Figure 3, Elements 304-310, ¶31-¶32]), and notification that the current QoS can be maintained by a reconfiguration of the QoS of one or more local links of the local end-to-end data communication path; and wherein the network device is configured to transmit the notification to network entities that form the communication path, and to apply the change of the QoS based on a response from the network entities that form the communication path.
 
Regarding claim 10, Benko, in view of Horn teaches the network device of claim 7, wherein the communication path comprises radio data paths for transmission among two or more mobile devices established via one or more base station without participation of core network nodes in a user plane transmission [See the rationale rejection of claim 2]. 

Regarding claim 11, Benko, in view of Horn taches the network device (1400) of claim 7, wherein a change of the QoS requirement is based on one or more of the following parameters of the 

Regarding claim 14, Benko, in view of Horn teaches the network device of claim 7, wherein the prediction of the change of QoS related to the communication path is based on mobility information and/or application behavior of one or more mobile devices, map information and/or network information (the prediction of the QoS related to the communication path is based on the mobility information (present and future mobility/movement) related to the mobile device and map information [See Benko, Figure 3, 300-312]). 

Regarding claim 15, Benko, in view of Horn teaches the network device of claim 14, wherein the prediction of the QoS related to the communication path is based on a reporting period in which the network device receives reports from the mobile devices and other network devices, in particular base stations that establish the local end-to-end data communication path (the base station may continuously switch and reconfigure established local E2E communication paths using reported control data and performance metrics of the mobile devices which are to be frequently received by the base station from the mobile devices [Horn, ¶44-¶46]). 

Regarding claim 16, Benko, in view of Horn teaches the network device of claim 15, 
wherein the reports from the mobile devices comprise at least one of the following information: location information, application layer information, mobile device status information, experienced QoS at mobile device side, radio channel conditions [Horn, (the base station receives reports from the mobile devices comprising mobile device status information and QoS metrics related to the mobile stations and D2D comm links) ¶28 and ¶44-¶46]; and 
. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Einstein et al. US 2003/0223359
Zhang et al. US 2020/0169943
Lu et al. US 2018/0295628
Chen et al. US 2018/0302807.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467